                                                                               Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                     Case No. 3:19-md-2885

                                                Judge M. Casey Rodgers
                                                Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                     ORDER

         On October 21, 2019, the Court conducted a telephone hearing to

address: (1) Plaintiffs’ request to add custodial documents for six additional

custodians to the TAR corpus; and (2) the protocol for filing documents

under seal and for the Court to determine whether documents may remain

under seal.

    A. Protocol for Filing Documents Under Seal

           Turning first to the protocol for filing documents under seal the

parties discussed a framework, which would facilitate the filing of

documents under seal without requiring the parties to utilize the time-

consuming and inefficient process of first filing a motion to seal a document

before the document is filed and then filing the document after the Court

rules on the motion to seal. Instead, the parties agreed— and the Court


Case No: 3:19-md-2885
                                                                         Page 2 of 6




approved—a process in which a party may file a document as an exhibit

under seal without first having to file a motion to seal. Within seven (7) days

after filing the document under seal the parties must meet and confer to

discuss whether the parties agree that the document is appropriate for filing

under seal. The party filing the document under seal must then after the

meet and confer either: (i) advise the Court that the seal should be lifted in

the event both parties agree that the document should not be under seal; or

(ii) file a motion to keep the document under seal in the event there is a

disagreement whether the document should be filed under seal or in the

event both parties agree that the document should remain under seal. The

Court would then rule on the motion to seal based upon the applicable

standards in the Eleventh Circuit for sealing documents. The parties are

required to submit a draft of the proposed protective order memorializing

this protocol by October 25, 2019.

    B. Additional Custodians

         The Court also heard argument from the parties regarding Plaintiffs’

request for additional custodians. The parties’ positions were also

presented to the Court in simultaneous letter briefs dated October 18,

2019.




Case No: 3:19-md-2885
                                                                            Page 3 of 6




         The six additional custodians are: Scott Cheek, Frank Gavin, Mike

Harrison, Richard Knauer, Tom Thomson, and Garry Warren. Mike

Harrison and Tom Thomson were former Sales Account Representatives,

who left 3M in 2011 and 2010 respectively. Scott Cheek was the former

Senior Marketing Manager in the 3M hearing group who separated from 3M

in October 2013. Gary Warren was the former President of Aearo North

America Safety Products, who left Aearo in September 2008. Frank Gavin

was the former Emergency Preparedness Specialist who left 3M in June

2014. Lastly, Richard Knauer was the former Senior Director of R & D at

Aearo. Mr. Knauer retired from Aearo in 2006 but was a consultant until

2009 and a temporary worker, employed through a temporary worker

agency, into 2016.

         Defendants resist adding these custodians arguing that the

custodians are duplicative of already agreed upon custodians. Defendants

say that these custodians should not be added because Plaintiffs have

failed to articulate specific reasons for why these additional custodians are

likely to have uniquely relevant data or information. In Plaintiffs’ letter brief

and at the hearing Plaintiffs pointed to specific and sufficient reasons

supporting their request to add these additional custodians. For the

reasons discussed by the Court on the record (which are fully incorporated

Case No: 3:19-md-2885
                                                                             Page 4 of 6




into this order) the Court concludes that the six custodians should be added

because they are reasonably likely to have relevant data and information in

their custodial files and the inclusion of these additional custodians is

proportional to the needs of the case. Accordingly, to the extent Defendants

locate and identify custodial files for Mr. Gavin, Mr. Cheek, Mr. Knauer, Mr.

Thomson and Mr. Harrison, Defendants must add to the TAR corpus under

the procedures agreed to in the TAR protocol entered in this case, the data

collected from these custodial files.

         The Court’s ruling authorizing the addition of the six custodians

named above, however, does not end the inquiry. Defendants have

advised that despite a reasonable search the Defendants have not located

custodial files for any of these custodians except Gary Warren. Regarding

Mr. Warren, Defendants have collected about 50,000 documents from his

custodial files, which were preserved in 2008 for reasons unrelated to this

litigation. As to the other custodians, Defendants advised that because

these custodians left 3M long before this litigation was on the radar screen,

these custodial files were not preserved. Nonetheless, even though

Defendants did not locate custodial files for these individuals, Defendants

have included in the TAR corpus emails and attachments from other




Case No: 3:19-md-2885
                                                                       Page 5 of 6




custodians listing Mr. Gavin, Mr. Cheek, Mr. Knauer, Mr. Thomson and Mr.

Harrison, in the From, To, CC, and BCC email header fields.

         During the hearing Plaintiffs raised concerns about whether 3M has

other reasonably accessible sources of data for the custodial documents of

the five custodians (Gavin, Cheek, Knauer, Thomson and Harrison),

including a “snap-shot” that Plaintiffs say was taken of Aero’s data in 2008

when Aearo merged with 3M. Because Plaintiffs have legitimate reasons

for better understanding 3M’s data sources and back-up, if any, 3M must

provide a declaration(s) detailing the available sources of data in 2008 at

the time of the merger between Aearo and 3M, including any snap-shot

taken of Aearo’s data, and the data sources and any back-up of the 3M

email systems in place after 2008 and during the periods of time the

additional custodians were employed by 3M. The description of available

data sources should include any SharePoint or other collaborative work

systems and an explanation as to whether a reasonable search for

custodial files can be made in these types of shared data sources. The

declaration must also provide a detailed explanation of the reasonable

efforts Defendants made to search 3M’s data sources to locate the

custodial records of the five additional custodians. Defendants must

provide the declaration(s) to Plaintiffs on or before November 1, 2019.

Case No: 3:19-md-2885
                                                                           Page 6 of 6




         After Defendants have provided the required information in the

declaration(s) (and after further meeting and conferring) in the event the

parties have not resolved the issues, Plaintiffs may file a motion requesting

permission to conduct a 30(b(6) deposition of Defendant 3M for the

purpose of making further inquiry into the reasonably accessible data

sources for the custodial files. In the event Plaintiffs file a motion to take a

30(b)(6) deposition of 3M regarding 3M’s reasonably accessible data

sources, the Court will provide Defendants with an opportunity to file any

opposition to the request. The Court will then (if necessary) set a prompt

telephonic hearing to resolve the issue.

         DONE AND ORDERED this 22nd day of October 2019.

                                            s/Gary R. Jones
                                            GARY R. JONES
                                            United States Magistrate Judge




Case No: 3:19-md-2885
